DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on March 30, 2021.
Claims 1-12 are pending.
Drawings
The drawings were received on March 30, 2021.  These drawings are acceptable, the objections to the drawings as set forth in office action dated December 31, 2020 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed March 30, 2021, with respect to claims 6-9, 11 and 12 have been fully considered and are persuasive.  The rejection of December 31, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an active shift control method for a power-off downshift of a hybrid vehicle having the steps of performing, by a controller, a torque blending control for increasing the torque of an engagement clutch in a transmission while disengaging a disengagement clutch by reducing the torque of the disengagement clutch in the transmission, in response to determining that the shift of a power-off downshift according to a downshift operation of a driver is requested during coasting of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3659